By Judge Robert P. Doherty, Jr.
Defendant has moved for summary judgment in this negligence action based on answers to requests for admissions. Plaintiff claims that the requests for admissions are merely a reiteration of the discovery depositions, to which she objects, and that § 8.01-420 forbids summary judgment under those circumstances. I agree with the Plaintiff.
A rose by any other name is still a rose. A discoveiy deposition by any other name is still a discovery deposition. The requests for admissions in this case are nothing more than discovery deposition questions presented in another form.
Summary judgment is expressly forbidden by § 8.01-420 when based in whole or in part on discoveiy depositions, unless all parties agree to their use. Accordingly, the motion for summary judgment is denied.